DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peleg (US 20130284192).
Regarding claim 1, Peleg discloses a method (see paragraph 0022) comprising: accessing, through operation of an application executing on one or more programmable processors (one or more programmable processors), information regarding a vaporizer: an application executing or operation on a programmed processor (see user’s interface (see paragraphs 0025, 0055, 0057), UI allows information about the e-cigarette (801) to be provided on a display by one or more processors  presenting information about the vaporizer using a user interface generated on a display by the one or more processors (see paragraph 0057); receiving a user input by interaction of a user (see paragraph 0079) with the user interface; and causing the vaporizer to operate consistent with one or more parameters determined by the one or more processors in accordance with the user input (see paragraphs 0059, 0079).

Regarding claim 2, Peleg discloses pairing a communication device  (702, 802) with the vaporizer (see cig. 801), the pairing comprising establishing a wireless communication (with the smart phone or fig. 8) channel between first communication hardware of the device and second communication hardware of the vaporizer (see paragraphs 0057, 0072), wherein the communication device comprises the one or more processors and the display, wherein the accessing comprises an exchange of first data between the vaporizer and the communication device over the wireless communication channel, and wherein the causing the vaporizer to operate consistent with the one or more parameters comprises transmitting data to the vaporizer from the communication device (702, 802).
Regarding claim 3, Peleg discloses the information comprises one or more of desired effects, user reviews, recommendations of use, crowdsourced information, and cartridge information (see paragraph 0077).
Regarding claim 5, Peleg discloses the causing the vaporizer to operate consistent with one or more parameters comprises associating the vaporizer with a purchase location (see paragraph 0064).
Regarding claim 7, Peleg discloses vaporizer device comprising: a memory (718); controller circuitry (720); a power source (106, 204); and at least one of a heating element (111, 206) and a reservoir (see paragraph 0031) configured for containing vaporizable material, a coupler configured for coupling with a cartridge containing a cartridge reservoir and a cartridge heating element, or an oven configured to receive vaporizable material (see paragraph 0077); wherein the controller circuitry is configured to cause the vaporizer device to be disabled when it is within a pre-defined geo-fenced area.
Regarding claim 8, Peleg discloses circuitry for one or more wireless communication modes (see fig. 7); wherein the controller circuitry is further configured to pair via the circuitry for one or more wireless communication modes with a user's phone and/or mobile device, and disable the vaporizer device (112 or see fig. 7) based on an indication from the user's phone and/or mobile device that the vaporizer is within the pre-defined geo-fenced area.
Regarding claim 9, Peleg discloses a hardware configured for providing location services; wherein the controller circuitry (720) is further configured to disable the vaporizer or atomizer (112) based on the location services indicating that the vaporizer device is within the pre-defined geo-fenced area.
Regarding claim 10, Peleg discloses: identifying data indicative of a location of a vaporizer device  (112) being within a pre-defined geo-fenced area, the vaporizer device comprising a memory, controller circuitry (720), a power source (106, 204), and at least one of a heating element (111) and a reservoir configured for containing vaporizable material (see paragraph 0031), a coupler configured for coupling with a cartridge containing a cartridge reservoir (see paragraph 0031) and a cartridge heating element, or an oven configured to receive vaporizable material; and based at least on the data indicative of the location of the vaporizer device (112) being within the pre-defined geo-fenced area, causing disabling of the vaporizer device.
Regarding claim 11, Peleg discloses the vaporizer device further comprises circuitry for one or more wireless communication modes, and the method further comprises: causing pairing, via the circuitry for one or more wireless communication modes (see fig. 7), of the vaporizer device with a user's phone and/or mobile device, wherein the identifying comprises receiving the data indicative of the location of the vaporizer device (112) being within the pre-defined geo-fenced area from the user's phone and/or mobile device.
Regarding claim 12, Peleg discloses the vaporizer device further comprises hardware configured for providing location services, and the identifying comprises determining, via the hardware configured for providing location services (see paragraph 0064), the data indicative of the location of the vaporizer device (112) being within the pre-defined geo-fenced area.
                                       Conclusion
Claims 4, 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jean F. Duverne whose telephone number is (571) 272-2091.  The examiner can normally be reached on 9:00-5:30, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE S LUEBKE can be reached on (571)272-2009.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
      /JEAN F DUVERNE/           Primary Examiner, Art Unit 2833                                                                                                                                                                                             	         07/30/2022